In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-22-00353-CV
           ___________________________

IN THE INTEREST OF C.D., C.D., AND C.D., CHILDREN




        On Appeal from the 481st District Court
               Denton County, Texas
            Trial Court No. 20-3167-393


        Before Womack, Wallach, and Walker, JJ.
          Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On September 26, 2022 and October 17, 2022, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless appellant paid the $205 filing fee.1 See Tex. R. App. P. 42.3(c), 44.3. Appellant

has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015,2 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: November 23, 2022




       Our September 26 letter required that appellant pay the filing fee by
       1

October 6, 2022, while our October 17 letter required that appellant pay the filing fee
by October 27, 2022. Both of those letters also notified appellant that her docketing
statement had not been filed and directed her to file a docketing statement. See Tex.
R. App. P. 32.1. Appellant has not filed a docketing statement.
       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       2

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2